Citation Nr: 1758912	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-12 146	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD) for the period prior to March 22, 2010, and entitlement to a rating in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted an initial rating of 50 percent, effective February 20, 2007.  In a January 2012 rating decision, the RO increased the evaluation assigned for service-connected PTSD from 50 percent to 70 percent, effective March 22, 2010.  This action created a "stage" evaluation, and the issued remained in appellate status, as the partial allowance did not constitute a full grant of the benefits sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), see also, AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran participated in a videoconference hearing and provided testimony about his claim before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's appeal was previously before the Board in March 2010, when it was remanded for further procedural and evidentiary development.  The Board's March 2010 remand directives, and the consequent actions of the Veterans Benefits Administration (VBA) will be further discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is needed prior to final adjudication of the appeal.

The Veteran's last VA examination pertaining to his PTSD was in April 2011.  He has since submitted evidence indicating that his condition has worsened since this examination.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the circumstances in this case, on remand, additional examination is found warranted to assess the current severity and manifestations of the Veteran's service connected PTSD, as well as the progression of such disability over the course of the appeal period.

The Board March 2010 remand also discussed the potential absence of medical treatment records at the Department of the Navy.  At his January 2010 videoconference hearing, the Veteran testified that he worked at the Department of the Navy, there, he was sent to a psychiatrist to be evaluated due to his mood swings.  See Hearing transcript at 8.  So far, there is no indication in the record that the record in question has been requested by the RO.

In addition, of record is a May 2012 letter from a VA clinician, M.L.M, wherein she indicated that the Veteran had been visiting her for a chronic and disabling PTSD since December 2012, and opined that the Veteran is "permanently and totally disabled."

Based on the foregoing, the Board finds that remand is necessary to obtain an opinion that addresses these pertinent medical questions.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent treatment records from the Department of Navy (civilian employment).  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unable to be obtained or do not exist, a formal determination must be made and the Veteran must be provided appropriate notice, pursuant to 38 C.F.R. § 3.159 (c)(2).

If possible, the Veteran himself should obtain both this evidence and any new records and submit them as soon as possible.  

2. Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder.

3. Scheduled the Veteran for another VA psychiatric examination to ascertain the current severity and manifestation of his PTSD.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, and explain what the assigned score mean.

The examiner should also comment on the Veteran's current level of social and occupational impairment due to his PTSD.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rational of all opinions provided should discussed.

4. Following completion of the above, then readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


